DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 13, 16 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (2018/0095502; hereinafter Yamazaki).

Regarding claim 10, Yamazaki discloses a method [0001] for coupling a display (Figures 9, 13B) film (Comprising 111d...111i) to an information handling system housing (Comprising 101a, 101b of Figure 13A), the method comprising: defining a slot in a corner of the display film (In example of adjacent short edges of 111d, 111e, slot is separation therebetween, through which corresponding segment of 101a is exposed); defining rounded portions [0064] in the display film (e.g. 111d, 111e) on opposing sides of the slot (e.g. exposed segment of 101a); and coupling the display film to a housing (Display device curved [0151] on curved side surface of housing [0149]) to align the slot with a corner of the housing (e.g. exposed segment of 101a positioned between adjacent short edges of 111d, 111e).

Regarding claim 13, Yamazaki discloses the method of claim 10.  Yamazaki discloses the method further comprising: coupling first (Figure 13B: Comprising one of 101a and 101b) and second (Comprising other one of 101a and 101b) housing portions with a hinge [0058]; defining the slot in each corner of the display film (In example of adjacent short edges of 111d, 111e, slot is separation therebetween, through which corresponding segment of 101a is exposed; equivalent slot present in others of adjacent short display region edges); defining the rounded portions [0064] in the display film (e.g. 111d, 111e) on opposing sides of each slot (e.g. exposed segment of 101a); and coupling the display film to the housing (Display device curved [0151] on curved side surface of housing [0149]) to align the slot with first and second corners of each the first and second housing portions (e.g. exposed segment of 101a positioned between adjacent short edges of 111d, 111e; exposed segment of 101b position between adjacent short edges of 111h, 111i), the display film (Comprising 111d...111i) configured to fold at the hinge [0058].

Regarding claim 16, Yamazaki discloses the method of claim 10.  Yamazaki discloses the method wherein the display film comprises an organic light emitting diode display film [0263].

Regarding claim 17, Yamazaki discloses a display ([0001]; Figures 9, 13B) comprising: 
a housing (Comprising 101a, 101b of Figure 13A) having a rounded corner [0149]; and 
a display film (Comprising 111d...111i) coupled to the rounded corner (Corner portion of 101a, 101b exposed by gap between short edges of adjacent pairs of display regions – one example pair being 111d, 111e), 
the display film having a slot (Aforementioned gap between short edges of adjacent pairs of display regions – one example pair being 111d, 111e) that aligns with the rounded corner (Corresponding to exposed corner portion of 101a, 101b) and 
having rounded portions (Corresponding to respective ones of 111d...111i) on opposing sides of the slot (e.g. by the pair formed by 111d, 111e; similar pairs for remaining ones of the four corners of 101a, 101b) formed to the shaped of the rounded corner (Display curved to side surface [0151] formed by curve of housing [0149]).

Regarding claim 18, Yamazaki discloses the display of claim 17.  Yamazaki discloses the display wherein the display film comprises an organic light emitting diode display film [0149].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1, 3 – 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Seo et al. (2018/0110139; hereinafter Seo).

Regarding claim 1, Yamazaki discloses an information handling system (Figures 9, 13B, [0001]: e.g. display device, electronic device) comprising: 
a housing (Comprising 101a, 101b of Figure 13A1) having a rounded corner [0149]; 
a processor (Comprising 161) operable to process information [0096]; 
a memory (Comprising 163) interfaced with the processor, the memory operable to store the instructions and information [0099]; and 

a display film (Comprising 111d...111i, and unlabeled segments comparable to Figure 2A’s 111a...111c) interfaced (Through 164) with the processor (Comprising 161) and operable to present the visual information [0106], the display film (Comprising 111a...111i) disposed over the housing (Comprising 101a, 101b) and having a corner portion (e.g. at which adjacent, short edges of 111d and 111e meet2) to fit at the housing rounded corner (e.g. of 101a3), the corner portion having opposing rounded portions separated by a slot4 aligned to fold at the housing rounded corner (Side surface along which display curves [0151] is that of housing [0149]).
Yamazaki does not make an outright statement that the system is provided wherein the processor and memory are disposed in the housing.
However, Seo discloses a foldable device [0002] including a bracket [0056] mounted to the housing and facilitating space for components including at least examples of a processor unit and storage means [0063].  This is among measures implemented to engage flexible configurations without damaging the device [0005].  

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Yamazaki to be modified wherein the processor and memory are disposed in the housing, in view of the teaching of Seo, to avoid damaging the device during use.

Regarding claim 3, Yamazaki in view of Seo discloses the information handling system of claim 1.  Yamazaki discloses the system wherein the display film comprises a plastic [0302] organic light emitting diode display film [0263].

Regarding claim 4, Yamazaki in view of Seo discloses the information handling system of claim 1.  Yamazaki discloses the system (Figure 13B) wherein: the housing comprises first (Comprising one of 101a, 101b of Figure 13A5) and second portions (Comprising other one of 101a, 101b) rotationally coupled by a hinge [0058]; and the display film (Comprising one of 111a, 111b of Figure 2A) is disposed over the first housing portion (Comprising one of 101a, 101b), the first housing portion (Comprising one of 101a, 101b) having first and second rounded corners [0149] opposite the hinge (Comprising at least one of 103a, 103b), the display film having first and second corner portions (Figure 13B: Comprising example of short edges of 111d adjacent to short edges of 111e, 111f) to align with the first and second rounded corners (e.g. exposed portion of 101a, not covered by one of 111d, 111e, 111f), each of the first and second corner portions having opposing rounded portions (Adjacent edges of example pair formed by either 111d and 111e, or 111d and 111f are curved [0151]) separated by a slot (Example of exposed area of 101a) aligned to fold at the housing rounded corner [0149].

Regarding claim 5, Yamazaki in view of Seo discloses the information handling system of claim 1.  Yamazaki discloses the system (Figure 13B) wherein: the housing comprises first (Comprising one of 101a, 101b of Figure 13A) and second housing portions (Comprising other one of 101a, 101b) rotationally coupled by a hinge [0058]; and the display film (Comprising one of 111a, 111b of Figure 2A) is disposed over the first (Comprising one of 101a, 101b) and second (Comprising other one of 101a, 101b) housing portions, each of the first (Comprising one of 101a, 101b) and second (Comprising other one of 101a, 101b) housing portions having first and second rounded corners [0149] opposite the hinge (Comprising at least one of 103a, 103b), the display film having first and second corner portions (Figure 13B: Comprising example of short edges of 111d adjacent to short edges of 111e, 111f) at each side to align with the first and second rounded corners of the first and second housing portions (e.g. exposed portion of 101a/101b, not covered by one of 111d, 111e, 111f), each of the first and second corner portions having opposing rounded portions (Adjacent edges of example pair formed by either 111d and 111e, or 111d and 111f are curved [0151]) separated by a slot aligned (Example of exposed area of 101a) to fold at the housing rounded corner [0149].


Regarding claim 7, Yamazaki in view of Seo discloses the information handling system of claim 1.  Yamazaki discloses the system wherein the housing comprises a rounded side edge that supports the display film (Display device curves over side surface [0151] of housing that is itself a curved surface [0149]).

Regarding claim 9, Yamazaki in view of Seo discloses the information handling system of claim 1.  Yamazaki discloses the system wherein the display film rounded corners have substantially a curvature of the housing rounded corner (Display device curving along [0151] of housing curved surfaces [0149]).

ii.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Seo, as applied to claim 1 above, and further in view of Rappoport et al. (2012/0218219; hereinafter Rappoport).

Regarding claim 2, Yamazaki in view of Seo discloses the information handling system of claim 1.  
Yamazaki in view of Seo fails to explicitly disclose the system further comprising: a corner cover coupled to the housing at the slot.
In the same field of endeavor, Rappoport discloses a flexible display device [0005] whose adjacent bent substrate edges [0007] form a corner (Comprising 6806 of Figure 12) joined by a structure (Comprising 76) bridging surface irregularities or gaps [0047]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Yamazaki to be modified wherein a corner cover coupled to the housing at the slot, in view of the teaching of Rappoport to prevent irregularities and gaps.

iii.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Seo, as applied to claim 5 above, and further in view of Lin (2020/0150723).

Regarding claim 6, Yamazaki in view of Seo discloses the information handling system of claim 5.  Yamazaki discloses the system (Figure 13B) wherein the display film further has first and second hinge portions on opposite sides (Corresponding to areas of 103a, 103b in Figure 2A) having an indent (Corresponding to gap between 111e and 111g, or gap between 111f and 111h in Figure 13B) aligned with a hinge end (Comprising at least one of 103a, 103b) disposed at each of opposing sides of the housing (Relative to x-direction defined by legend, bisecting each of long device sides7).
Yamazaki in view of Seo does explicitly disclose the system wherein the hinge end is covered.
In the same field of endeavor, Lin discloses a flexible display [0001] forming the hinge (Comprising 110 of Figure 3) with a flexible cover (Comprising 120).  This is among measures taken to establish an enclosure capable of entirely accommodating a flexible display [0002].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Yamazaki to be modified wherein the hinge end is covered, in view of the teaching of Lin, to facilitate proper enclosure for a flexible display.

iv.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Seo, as applied to claim 7 above, and further in view of Kim (2014/0231763).

Regarding claim 8, Yamazaki in view of Seo discloses the information handling system of claim 7.  Yamazaki discloses the system further comprising: plural pixels (Comprising 230 of Figure 14A) integrated in the display film (Comprising 231), each pixel operable to illuminate a color [0165].
Yamazaki in view of Seo does not explicitly disclose the system wherein the plural pixels have a uniform size in a central area and a decreasing size towards a side area where the display film folds over the housing rounded side edge.
In the same field of endeavor, Kim discloses a flexible display [0003] whose pixels in a first flat area (Comprising I of Figure 1) are spaced a first distance (d1) apart that is greater than pixels’ spacing (d2; [0047]) in a bending area (II; [0048]).  This is among measures implemented to prevent appearance of the stain phenomena [0052].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Yamazaki to be modified wherein the plural pixels have a uniform size in a central area and a decreasing size towards a side area where the display film folds over the housing rounded side edge, in view of the teaching of Kim, to prevent appearance of the stain phenomena.

v.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Won et al. (2021/0376006; hereinafter Won).

Regarding claim 11, Yamazaki discloses the method of claim 10.  Yamazaki discloses the method further comprising: defining sides of the housing that intersect at the corner (Figures 13A: Any adjacent two edges of 101a, 101b) to have a rounded surface of a curvature [0149].
Yamazaki does not explicitly disclose the method adapting the rounded portions to conform to the curvature.

In the same field of endeavor, Won discloses a display [0002] whose adjacent side portions (Figure 1: e.g. SP1, SP2) intersect at a corner portion (Comprising CP) with curved surface [0064] upon which display pixels are stably disposed [0099].  This is among measures taken to minimize non-display areas of the device [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yamazaki to be modified as adapting the rounded portions to conform to the curvature, in view of the teaching of Won, to minimize non-display areas of the device.


vi.	Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Lin.

Regarding claim 12, Yamazaki discloses the method of claim 10.  Yamazaki discloses the method further comprising: coupling first (Figure 13B: Comprising one of 101a and 101b8) and second (Comprising other one of 101a and 101b) housing portions with a hinge [0058]; defining an indent in the display film (Illustrated without reference numerals, each among two instances thereof respectively formed as gap between adjacent short edges of 111e and 111g, and gap between adjacent short edges of 111f and 111h); coupling the display film (Comprising 111d...111i) to the housing (Comprising 101a, 101b) with the indent (Above mentioned gaps) aligned at a hinge coupling location (Corresponding to location of 103a, 103b in Figure 2A); and coupling the display film at the indent (Gap 111e and 111g, gap between 111f and 111h in Figure 13B) with a hinge end (Comprising 103a, 103b of Figure 2A).
Yamazaki does not explicitly disclose the method wherein the hinge end is covered.
In the same field of endeavor, Lin discloses a flexible display [0001] forming the hinge (Comprising 110 of Figure 3) with a flexible cover (Comprising 120).  This is among measures taken to establish an enclosure capable of entirely accommodating a flexible display [0002].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yamazaki to be modified wherein the hinge end is covered, in view of the teaching of Lin, to facilitate proper enclosure for a flexible display.

Regarding claim 14, Yamazaki discloses the method of claim 13.  Yamazaki discloses the method further comprising: defining first (Figures 13B: Between adjacent short edges of 111e, 111g) and second (Between adjacent short edges of 111f, 111h) indents on opposing sides of the display film (Comprising 111d...111i) to align with the hinge (Corresponding to 103a, 103b of Figure 2A); coupling the display film (Comprising 111d...111i of Figure 13B) to the housing (Comprising 101a, 101b) with the first (Between 111e and 111g) and second (Between 111f and 111h) indents aligned with first and second hinge coupling locations (Corresponding to area of respective ones of 103a and 103b); and coupling the display film at the first (Between 111e and 111g) and second (Between 111f and 111h) indents with first and second hinge end (Corresponding to 103a, 103b of Figure 2A).
Yamazaki does not explicitly disclose the method wherein the hinge end is covered.
In the same field of endeavor, Lin discloses a flexible display [0001] forming the hinge (Comprising 110 of Figure 3) with a flexible cover (Comprising 120).  This is among measures taken to establish an enclosure capable of entirely accommodating a flexible display [0002].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yamazaki to be modified wherein the hinge end is covered, in view of the teaching of Lin, to facilitate proper enclosure for a flexible display.


vii.	Claims 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Kim.

Regarding claim 15, Yamazaki discloses the method of claim 10.  
Yamazaki fails to explicitly disclose the method further comprising: presenting images at the display film with uniformly sized pixels; and presenting images at the display film periphery with pixels of decreased size relative to the uniformly-sized pixels.
In the same field of endeavor, Kim discloses a flexible display [0003] whose pixels in a first flat area (Comprising I of Figure 1) are spaced a first distance (d1) apart that is greater than pixels’ spacing (d2; [0047]) in a bending area (II; [0048]).  This is among measures implemented to prevent appearance of the stain phenomena [0052].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yamazaki to be modified as further comprising: presenting images at the display film with uniformly sized pixels; and presenting images at the display film periphery with pixels of decreased size relative to the uniformly-sized pixels, in view of the teaching of Kim, to prevent the appearance of stain phenomena.

Regarding claim 19, Yamazaki discloses the display of claim 18.  
Yamazaki does not explicitly disclose the display comprising: a first set of pixels disposed in a central region of the display film and having a uniform size; and a second set of pixels disposed along a periphery of the display film at the rounded corner and having less than the uniform size.
In the same field of endeavor, Kim discloses a flexible display [0003] whose pixels in a first flat area (Comprising I of Figure 1) are spaced a first distance (d1) apart that is greater than pixels’ spacing (d2; [0047]) in a bending area (II; [0048]).  This is among measures implemented to prevent appearance of the stain phenomena [0052].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Yamazaki to be modified as further comprising a first set of pixels disposed in a central region of the display film and having a uniform size; and a second set of pixels disposed along a periphery of the display film at the rounded corner and having less than the uniform size, in view of the teaching of Kim, to prevent the appearance of stain phenomena.

Regarding claim 20, Yamazaki in view of Kim discloses the display of claim 19.  Yamazaki discloses the display (Figure 13B) wherein the display film (Comprising 111d...111i) further has an indent (Between 111e and 111g; between 111f and 111h) formed to align with a hinge coupling location (Corresponding to area illustrated by 103a, 103b of Figure 2A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Feature similarly shown, without reference numeral, in Figure 13B.
        2 Similar “...corner portion...” considered also taught where the following display regions’ adjacent short edges meet: 111d and 111f; 111h and 111i; 111i and 111g.
        3 Similar “...housing rounded corner...” considered also taught at another corner of 101a, both corners of 101b.
        4 In the example of adjacent short edges of display regions 111d and 111e, equivalent “...slot...” is taught by the separation between said two edges, wherein corner portion of 101a is made visible; additional instances of a “...slot...” are considered taught by similarly separated adjacent display region edges, a respective corner portion made visible thereby.  The interpretation finds its basis in the convention implemented across the examples of Figures 10A – 13B (among others), wherein visual “...dotting...” enclosed in a dark outline establishes the span of display regions (111x; “...x...” is placeholder for various modifiers of 111, describing a respective display region), and non-display regions including and not limited to the housing (101y; “...y...” implemented similarly to “...x...” above, instead for housing) are illustrated with white/blank not containing the visual “...dotting...”  
        5 Figure 13A relied upon to identify similar features for which reference numerals are not provided in Figure 13B.
        6 The feature in Figure 12 illustrated with reference numeral “...68O...” is searchable in the text of Rappoport as “...680...”
        7 By facilitating folding in half, as indicated in Abstract.
        8 Reference numerals of Figure 13A; same features illustrated in Figure 13B, without identifying reference numerals.